DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 – 20 have been examined and are pending. 
The instant application number 16/512,069 is presented for examination by the examiner. This is a CON of the application number 15/295,825 now U.S. Patent No. 10,397,105 and CON of the application number 16/512,069 now U.S. Patent No. 11,102,112.

Drawings
The applicant's submitted drawings are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/27/2021 and 05/04/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 – 2, 6 – 9, 13 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0030034 to Bogdanski et al. (hereinafter Bogdanski) and in view of US Patent Application Publication No. 2006/0230219 to Njoku et al. (hereinafter Njoku).

Claim 1, Bogdanski discloses (¶0006) systems and methods that can support multi-homed routing in a network environment. Further, Bogdanski discloses:
system for supporting multi-homed routing (Bogdanski discloses (¶6) systems and methods that can support multi-homed routing) for virtual switch based host channel adapter (HCA) virtualization (Bogdanski discloses (¶43) virtual nodes that are connected via one or more host channel adapter) comprising: one or more microprocessors (Bogdanski discloses (¶57) one or more computing devices, microprocessors including one or more processors and/or memory) a subnet comprising: a plurality of switches (Bogdanski discloses (¶14) subnet that includes a set of hosts interconnected using switches and point-to-point links) 
Bogdanski does not explicitly disclose a host channel adapter comprising at least two virtual switches, wherein a subnet management component of the subnet calculates a routing for the subnet, wherein the subnet management component, in calculating the routing for the subnet, handles each of the at least two virtual switches as physical host channel adapter ports of the host channel adapter. However, in an analogous art, Njoku teaches:
a host channel adapter comprising at least two virtual switches (Njoku discloses (Fig. 2 and ¶25) the host channel adapters 210 with logical switch 230 and a plurality of logical ports 232 and (Fig. 3 and ¶37) teaches a plurality of host channel adapters and virtual switches connected together and communicates via the logical links and virtual ports) wherein a subnet management component of the subnet calculates a routing for the subnet (Njoku discloses (¶23-¶24) that the subnet manager is responsible for the configuration and management of the subnet, allowing multiple paths to exist (i.e. routing) between a source and a destination in an effort to reduce congestion and improve performance) wherein the subnet management component, in calculating the routing for the subnet, handles each of the at least two virtual switches as physical host channel adapter ports of the host channel adapter (Njoku discloses (Figs. 1-2 and ¶14, ¶23-¶25) as physical hardware of the HCA 210, a physical port 234 supports communications to a port of a physical switch, as shown at 220. In addition, the HCA 210 includes a logical switch 230 and a plurality of logical ports 232, which expand the capabilities of the physical port 234 by enabling establishment of logical partitions connected to respective ones of the logical port. In the particular arrangement (Fig. 3, ¶37), two virtual switches 334 support communications by way of logical links 335 to and from the one virtual switch 332 that is connected to the logical switch 324. These two other virtual switches 334 support communications through logical links 337 to the virtual ports 312 of the vHCAs for the respective operating system images that reside on the processor node 110.)
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the system for supporting multi-homed routing for virtual switch based host channel adapter (HCA) virtualization comprising: one or more microprocessors, a subnet comprising: a plurality of switches, as disclosed by Bogdanski, and a host channel adapter comprising at least two virtual switches, wherein a subnet management component of the subnet calculates a routing for the subnet, wherein the subnet management component, in calculating the routing for the subnet, handles each of the at least two virtual switches as physical host channel adapter ports of the host channel adapter, as taught by Njoku, for the purpose of implementing method for configuring a communication port of a communications interface of an information handling system into a plurality of virtual ports (Njoku, ¶9).

Claim 2, the combination of Bogdanski and Njoku discloses all the elements of claim 1. Further, the combination teaches:
wherein the calculation of the routing for the subnet results in exclusive and independent routes for each of the at least two virtual switches of the host channel adapter; Njoku discloses (¶23) that the subnet manager is responsible for the configuration and management of the subnet. Njoku discloses the host channel adapter with more than one port may be connected to multiple ports in the fabric, such as multiple switch ports. This allows multiple paths (i.e. independent routes) to exist in an effort to reduce congestion and improve performance. The arrangement also allows for the better reliability in case of link failures.
	The motivation to combine the references is similar to the reasons in Claim 1.

Claim 6, the combination of Bogdanski in view of Njoku discloses all the elements of claim 1. Further, they discloses:
wherein the subnet management component, in calculating the routing for the subnet, ensures that a failure of a switch of the plurality of switches does not cause a drop in communication with the host channel adapter; Njoku discloses (¶23) a channel adapter with more than one port may be connected to multiple ports in the fabric, such as multiple switch ports. This allows multiple paths to exist between a source and a destination in an effort to reduce congestion and improve performance. The arrangement also allows for the better reliability in case of link failures.
The motivation to combine the references is similar to the reasons in Claim 1.

Claim 7, the combination of Bogdanski in view of Njoku discloses all the elements of claim 1. Further, they discloses:
wherein each of the at least two virtual switches are identified within the subnet by a vendor identification and a device identification of the host channel adapter; Bogdanski discloses (¶15 and ¶43) a node can be a physical or virtual server, an IO device, or any kind of end node connected to the IB fabric via one or more HCA ports. The hosts and switches within a subnet can be addressed using local LIDs identifiers (i.e. device identifiers). Each IB device can have a 64-bit global unique identifier (GUID) that is burned into its non-volatile memory (i.e. vendor identification).
The motivation to combine the references is similar to the reasons in Claim 1.

Claim 8, do not teach or further define over the limitations in claim 1. Therefore, claim 8 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 9, do not teach or further define over the limitations in claim 2. Therefore, claim 9 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 13, do not teach or further define over the limitations in claim 6. Therefore, claim 13 is rejected for the same rationale of rejection as set forth in claim 6.

Claim 14, do not teach or further define over the limitations in claim 7. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claim 7.

Claim 15, do not teach or further define over the limitations in claim 1. Therefore, claim 15 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 16, do not teach or further define over the limitations in claim 2. Therefore, claim 16 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 20, do not teach or further define over the limitations in claim 6. Therefore, claim 20 is rejected for the same rationale of rejection as set forth in claim 6.

Claims 3 – 5, 10 – 12 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0030034 to Bogdanski, in view of US Patent Application Publication No. 2006/0230219 to Njoku and in view of US Patent Application Publication No. 2013/0254321 to Johnsen et al. (hereinafter Johnsen).

Claim 3, Bogdanski in view of Njoku discloses all the elements of claim 1. Bogdanski in view of Njoku does not explicitly discloses wherein the host channel adapter comprises a plurality of virtual functions. However, in an analogous art, Johnsen teaches:
wherein the host channel adapter comprises a plurality of virtual functions; Johnsen discloses (Fig. 10 and ¶9) a plurality of virtual switches are associated with a plurality of virtual function (VFs) and each VF is associated with a virtual interface (VI) space and virtual machine (VM) and a queue pair (QP) wherein each virtual host channel adapters (vHCA) is associated with a separate queue pair (QP). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the system for supporting multi-homed routing for virtual switch based host channel adapter (HCA) virtualization comprising: one or more microprocessors, a subnet comprising: a plurality of switches and a host channel adapter comprising at least two virtual switches, wherein a subnet management component of the subnet calculates a routing for the subnet, wherein the subnet management component, in calculating the routing for the subnet, handles each of the at least two virtual switches as physical host channel adapter ports of the host channel adapter, as disclosed by Bogdanski in view of Njoku, wherein the host channel adapter comprises a plurality of virtual functions, as taught by Johnsen, for the purpose of implementing systems and methods for supporting virtual machine live migration in a network (Johnsen, ¶0009).

Claim 4, the combination of Bogdanski in view of Njoku in view of Johnsen discloses all the elements of claim 3. Further, they discloses:
wherein at least two of the virtual functions of the host channel adapter are utilized for connecting at least two virtual machines to the subnet (Johnsen discloses (¶64) the virtual machines are attached with the virtual functions which is connected to a queue pair and (Figs. 10 and ¶9) wherein each virtual host channel adapters (vHCA) is associated with a separate queue pair (QP). The subnet manager in the IB subnet decides to use to facilitate packet forwarding to the relevant HCA physical port or vHCA port (¶99). Johnson (¶34) teaches SR-IOV that allows a PCIe device to expose multiple virtual devices that can be shared between multiple guests by allocating one virtual device to each guest. Each SR-IOV device has at least one physical function and one or more associated virtual functions (VF). The IB networks can be referred to as subnets (¶28), wherein a subnet consists of a set of hosts interconnected using switches and point to point links.
The motivation to combine the references is similar to the reasons in Claim 3.

Claim 5, the combination of Bogdanski in view of Njoku in view of Johnsen discloses all the elements of claim 4. Further, they discloses:
wherein each of the at least two virtual machines are connected to both of the at least two virtual switches within the host channel adapter (Njoku discloses (Figs. 3-5 and ¶38-¶41) that a plurality of virtual switches 334 (in the VSC 330 cluster) communicates through logical links 337 to the virtual ports 312 of the vHCAs 320.)
The motivation to combine the references is similar to the reasons in Claim 3.

Claim 10, do not teach or further define over the limitations in claim 3. Therefore, claim 10 is rejected for the same rationale of rejection as set forth in claim 3.

Claim 11, do not teach or further define over the limitations in claim 4. Therefore, claim 11 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 12, do not teach or further define over the limitations in claim 5. Therefore, claim 12 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 17, do not teach or further define over the limitations in claim 3. Therefore, claim 17 is rejected for the same rationale of rejection as set forth in claim 3.

Claim 18, do not teach or further define over the limitations in claim 4. Therefore, claim 18 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 19, do not teach or further define over the limitations in claim 5. Therefore, claim 19 is rejected for the same rationale of rejection as set forth in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASSAN A KHAN/
Examiner, Art Unit 2451